Wyatt, Justice.
1. Where, as in this case, a petition for divorce alleges that the defendant for several months prior to the separation would curse and abuse the plaintiff and would threaten her life and would state that he was going to get rid of her regardless of what means he had to take, that he was going to sell his property, raise all the money he could and get him a young woman, and that he was actually disposing of his property, it was not error to overrule a general demurrer to the petition. Nor was it error to enjoin the defendant from disposing of his property until the question of alimony could be settled.
Submitted September 14, 1953
Decided October 14, 1953.
Jesse T. Edwards, for plaintiff in error.
George Thomas, contra.
2. There is no merit in any of the special demurrers.

Judgment affirmed.


All the Justices concur.